Case 2:17-cv-00887-GRB-ST Document 54 Filed 06/21/19 Page 1 of 1 PageID #: 245

                  Michael Faillace & Associates, P.C.
                                       Employment and Litigation Attorneys

60 East 42nd Street, Suite 4510                                                Telephone: (212) 317-1200
New York, New York 10165                                                        Facsimile: (212) 317-1620
_________



                                                          June 21, 2019

BY ECF

Honorable Steven Tiscione
United States Magistrate Judge
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201

                                            Re:      Hernandez, et al. v. Marcofai Corp., et al.
                                                     17-cv-887 (JFB) (GRB)

Dear Judge Tiscione:

        This firm represents Plaintiffs in the above-referenced matter. Plaintiffs write jointly with
Defendants’ counsel, and in accordance with Your Honor’s Orders dated June 14, 2019. The
parties have conferred and have chosen a mediator from the court’s list. We are waiting to
confirm a date for mediation, and request an extension by which to complete mediation.

        We thank the Court for its time and attention to this matter.

                                                     Respectfully submitted,

                                                     /s/ Yolanda Rivero
                                                      Yolanda Rivero

cc:     Sim Shapiro, Esq. (via ECF)
        Attorneys for Defendants




                          Certified as a minority-owned business in the State of New York
